Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Application/Election/Restrictions
2.	Applicant’s election without traverse of Oct3/4 for reprogramming factor and species of DNA of interest and primary cell/differentiated cell/somatic cell for species of cells in the reply filed on April 5, 2021 is acknowledged. 
Claims 1-15 are pending. Claim 13 is withdrawn without traverse (filed 4/5/21) from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 5, 2021. 
3.	Claims 1-12 and 14-15 are under examination with respected to Oct3/4 for reprogramming factor and species of DNA of interest and primary cell/differentiated cell/somatic cell for species of cells in this office action.

Specification
4.	The disclosure is objected to because of the following informalities: The use of the term “ClimiMACS prodigy®” (p.7, 8, 14) “Stem MACS” (p. 17) “TexMACS” (p. 19, 20), “MACS®” (P. 20), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks. Appropriate correction is required.

Claim Objections
5.	Claims 1, 3-5, 14 and 15 are objected to because of the following informalities:  The recitation “SOCS1” is not a unique or common abbreviation in the art. Applicants are required to spell out “SOCS1” at the first usage. Appropriate correction is required.

6.	Claim 13 is objected to because of the following informalities:  the status of the claim 13 is incorrect because these claims are withdrawn from consideration.  Appropriate correction is required.
See MPEP 714 & 37 CFR  1.121.
“In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).”



Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 7-8 are indefinite because claims 7-8 recite “in each of said mRNA…modified nucleobases” and “wherein each of said mRNA….unmodified mRNA” respectively. The claims fail to define the terms “modified nucleobases” and “unmodified mRNA” recited in the claims and there is no antecedent basis for the limitation “each of said mRNA…” because claim 4 does not recite the limitation “mRNA”. 
In addition, it is unclear as to what “modified nucleobases” recited in claim 7 means. It is unclear whether the limitation “modified nucleobase” means “analogues of uracil and/or cystosine” or “0% to 5% of the nucleobases uracil and/or cysteine” within in the claimed mRNA are changed to other nucleobases, which may result in changes in the encoded amino acid sequence of SOCS1. 
It is also unclear as to what “unmodified mRNA” recited in claim 8 means. It is unclear whether the limitation means that the nucleotide sequence of mRNA is not changed and based on wild type sequence of mRNA with a same size of poly(A) tail in wild type mRNA  or the nucleotide sequence of mRNA is a wild type but with a different length of poly(A) tail, or the nucleotide sequence of  



Claim Rejections - 35 USC § 112

8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 and 14-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph,  because the specification, while being enabling for methods of increasing GFP expression in human newborn forskin fibroblasts (BJs) transfected with GFP mRNA+SOCS1 mRNA as compared to GFP mRNA+B18R mRNA, or GFPmRNA alone in vitro, increasing generation of induced pluripotent stem cells (iPSCs) from human fibroblasts (BJs) transfected with a mRNA mixture containing Oct4:Sox2:Klf4:Lin28:c-Myc:Nanog:nuclear eGFP +SOCS1mRNA (all mRNA contained polyA tails >2000nt) as compared to the BJs transfected with a mRNA mixture containing Oct4:Sox2:Klf4:Lin28:c-Myc:Nanog:nuclear eGFP + B18R protein in vitro, and increasing cell survival of T cells repeatedly electroporated with eGFP plasmid plus SOCS1 mRNA comprising 4800-nulceotide polyA as compared to T cells electroporated , does not reasonably provide enablement for a method for enhancing the efficacy of introducing at least one nucleic acid of interest into a cell or a method of repeated transfection of a cell with at least one nucleic acid of interest or a method of electroporation of a cell with at least one nucleic acid of interested comprising introducing a nucleic acid encoding SOCS1 in combination with the nucleic acid of interest or adding to the cell a) a nucleic acid encoding SOCS I; and simultaneously or subsequently b) at least one nucleic acid of interest encoding at least one polypeptide of interest; wherein at least step b) is repeated at least once as broadly claimed. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  
“There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is ‘undue’. These factors include, but are not limited to: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)”. See MPEP § 2164.01.
Claims 1-12 and 14-15 are drawn to a method for enhancing the efficacy of introducing at least one nucleic acid of interest into a cell comprising introducing a nucleic acid encoding SOCS1 in combination with the nucleic acid of interest, a method 
The claims encompass in vitro and in vivo methods and also encompass the use of structurally and functionally undefined nucleic acid of interest and undefined nucleic acid encoding SOCS1 in undefined or characterized cells.  
 The instant invention is based on findings that the expression of GFP is increased in human newborn forskin fibroblasts (BJs) transfected with GFP mRNA plus SOCS1 mRNA as compared to BJs transfected with GFP mRNA plus B18R mRNA, or GFPmRNA alone in vitro, the number and size of induced pluripotent stem cells (iPSCs) generated from human fibroblasts (BJs) transfected the BJs with a mRNA mixture containing Oct4:Sox2:Klf4:Lin28:c-Myc:Nanog:nuclear eGFP plus SOCS1mRNA (all mRNA contained polyA tails >2000nt) is increased as compared to BJs transfected with a mRNA mixture containing Oct4:Sox2:Klf4:Lin28:c-Myc:Nanog:nuclear eGFP plus B18R protein in vitro, and the cell viability and survival of T cells repeatedly electroporated with eGFP plasmid plus SOCS1 mRNA comprising 4800-nulceotide polyA is increased as compared to T cells electroporated with eGFP plasmid without SOCS1 mRNA in vitro. Applicant extrapolates the above findings to the claimed methods for enhancing the efficacy of introducing at least one nucleic acid of interest 
Based on the specification and prior art, Applicant is enabled for increasing GFP expression in human newborn forskin fibroblasts (BJs) transfected with GFP mRNA+SOCS1 mRNA as compared to GFP mRNA+B18R mRNA, or GFPmRNA alone in vitro, increasing generation of induced pluripotent stem cells (iPSCs) from human fibroblasts (BJs) transfected with a mRNA mixture containing Oct4:Sox2:Klf4:Lin28:c-Myc:Nanog:nuclear eGFP +SOCS1mRNA (all mRNA contained polyA tails >2000nt) as compared to the BJs transfected with a mRNA mixture containing Oct4:Sox2:Klf4:Lin28:c-Myc:Nanog:nuclear eGFP + B18R protein in vitro, and increasing cell survival of T cells repeatedly electroporated with eGFP plasmid plus SOCS1 mRNA comprising 4800-nulceotide polyA as compared to T cells electroporated with eGFP plasmid without SOCS1 mRNA in vitro.
However, the claims are not limited as set forth above but also encompass in vivo methods and also encompass using structurally and functionally undefined nucleic acids of interest encoding structurally and functionally undefined polypeptides of interest, and using structurally and functionally undefined nucleic acid encoding SOCS1 in structurally and functionally undefined or uncharacterized cells.  The specification fails to provide sufficient guidance to enable a skilled artisan to practice the claimed 
 In addition, Jalkanen et al. teaches that the regulation of poly(A) and gene expression is gene and cell dependent and different genes the length of poly(A) is not static and constantly under remodeling in different cellular environments and is regulated and controlled by multiple factors including sequence of the gene that controls the poly(A) tail length, nuclear factors, cytoplasmic factors such as PABPC1, trans-acting factors, microRNAs, poly-C binding proteins etc. and that proper regulation of poly(A) tail length is important for maintaining proper cellular behavior and functions because longer poly(A) tails could result from enzymatic activity in certain cancers, which will dysregulate normal cellular dysfunction (see p. 25-29, Jalkanen et al. Semin. 
Further, based on Applicant’s own admission, the efficiency of iPSCs generation was enhanced when unmodified mRNA was used (see Example 3, FIG. 3) and only the mixtures containing poly(A) >2000 nt of both kinds of mRNA (a mRNA mixture of reprogramming factors: Oct4:Sox2:Klf4:Lin28:c-Myc:Nanog:nuclear eGFP mRNAs and SOCS1 mRNA) gave rise to iPSC colonies when transfection was performed ten times (see Example 4, FIG. 4). As also admitted by Applicant, there is no significant difference in expression of GFP and viability between T cells electroporated with eGFP plasmid without SOCS1 mRNA (58% viable cells and 55% of the viable cells were eGFP positive, FIG. 6A: 31.9%) and T cells co-electroporated with eGFP plasmid and SOCS1 mRNA comprising about 1400 nucleotides of poly-A (68% viable cells and 51% of the viable cells were eGFP positive, FIG. 6B: 34.68%) (no SOCS1mRNA: SOCS1mRNA-1400nt-polyA= 31.9% vs 34.68% =1: 1.087). The difference in survival and expression can only be found in T cells co-electroporated with eGFP plasmid and SOCS1 mRNA comprising about 4800 nucleotides poly-A (70% viable cells and 61% of the viable cells were eGFP positive cells, FIG. 6C:42.7%) when compared to T cells transfected with eGFP plasmid with no SOCS1mRNA or co-electroporated with eGFP plasmid and SOCS1 mRNA comprising about 1400 nucleotides of poly-A (no SOCS1mRNA: 
The specification fails to provide sufficient guidance as to whether other structurally and functionally undefined nucleic acid of interest and structurally and functionally undefined nucleic acid encoding SOCS1 can be used in all structurally and functionally undefined or uncharacterized cells. The specification fails to provide sufficient guidance as to whether all other structurally and functionally undefined nucleic acid of interest and structurally and functionally undefined nucleic acid encoding SOCS1 can be used in all structurally and functionally undefined or uncharacterized cells be used in the claimed method because a single amino acid change can abolish the binding ability of a molecule. For example, a substitution of lysine residue by glutamic acid at position 118 of acidic fibroblast growth factor results in a substantial loss of its biological activity including the binding ability to heparin and its receptor (Burgess et al. J of Cell Bio. 1990, 111:2129-2138). Although many amino acid substitutions are possible in any given protein, the position of where such amino acid substitutions can be made is critical for maintaining the function of a protein; i.e. only certain positions can tolerate conservative substitutions without changing the relationship of three dimensional structure and function of the protein (col 2, p. 1306, Bowie et al. Science, 1990, 247:1306-1310).  Even if an active or binding site were identified in the specification, they may not be sufficient, as the ordinary artisan would not immediately recognize that an active or binding site must assume the proper three-dimensional configuration to be active because conformation is dependent upon surrounding residues; i.e. substitution of non-essential residues can often destroy activity. In addition poly(A) >2000 nt of both kinds of mRNA (a mRNA mixture of reprogramming factors: Oct4:Sox2:Klf4:Lin28:c-Myc:Nanog:nuclear eGFP mRNAs and SOCS1 mRNA) in generation of iPSCs from human fibroblasts or the activity of eGFP 
Taken together, the specification fails to teach the structural and functional relationship between other nucleic acid of interest/other cells and GFP+SOCS1mRNA-4800nt-poly(A) in T cells and a mRNA mixture containing poly(A) >2000 nt of both kinds of mRNA (a mRNA mixture of reprogramming factors: Oct4:Sox2:Klf4:Lin28:c-Myc:Nanog:nuclear eGFP mRNAs and SOCS1 mRNA) in fibroblasts and iPSCs or their correlation. Thus, a skilled artisan cannot contemplate what other nucleic acid of interest/other cells are and whether can achieve the same results because the structural and functional relationship of other nucleic acids of interest/other cells is unknown. 
Further, it is unpredictable whether overexpression of SOCS1 with any nucleic acid of interest can have beneficial effects in vivo because it has been shown that overexpression of SOCS1 gene can results in autoimmune diseases and heart failure as taught by Liang et al. and Cittadini et al. 	Therefore, in view of the breadth of the claims, the lack of guidance in the specification, the unpredictability of inventions, and the current status of the art, undue experimentation would be required by one of skill in the art to perform in order to practice the claimed invention as it pertains to the claimed methods for enhancing efficacy of introducing a nucleic acid of interest in a cell, for repeated transfection or electroproration of a cell with at least one nucleic acid of interest into a cell as instantly claimed. 

	
Claim Rejections - 35 USC § 112
9.	Claims 1-12 and 14-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  
Claims 1-12 and 14-15 encompass in vitro and in vivo methods of enhancing the efficacy of introducing at least one nucleic acid into a cell and repeated transfection or electroporation of a cell with at least one nucleic acid of interest. The claims also encompass using a genus of structurally and functionally undefined nucleic acids of interest encoding a genus of structurally and functionally undefined polypeptides of interest, and using a genus of structurally and functionally undefined nucleic acid encoding SOCS1 in a genus of structurally and functionally undefined or uncharacterized cells.  
The specification only describes increasing GFP expression in human newborn forskin fibroblasts (BJs) transfected with GFP mRNA+SOCS1 mRNA as compared to 
In making a determination of whether the application complies with the written description requirement of 35 U.S.C. 112, first paragraph, it is necessary to understand what Applicant is in possession of and what Applicant is claiming. 
M.P.E.P. § 2163 instructs:
An invention described solely in terms of a method of making and/or its function may lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function. . . . 
An applicant may show possession of an invention by disclosure of drawings or structural chemical formulas that are sufficiently detailed to show that applicant was in possession of the claimed invention as a whole. . . . 
An applicant may also show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics.” 

However, Applicant is not in possession of the claimed methods in vivo or the methods of enhancing the efficacy of introducing all nucleic acids of interest into all cells or repeated transfection or electroporation by using other structurally and functionally undefined nucleic acids of interest encoding structurally and functionally undefined polypeptides of interest or using other structurally and functionally undefined nucleic acid encoding SOCS1 in structurally and functionally undefined or uncharacterized cells in vtro or in vivo. The specification provides no identification of any particular portion of the structure that must be conserved for the claimed genus of nucleic acids of interest encoding the claimed genus of structurally and functionally undefined polypeptides of interest, and the claimed genus of structurally and functionally undefined nucleic acid 
Jalkanen et al. teaches that the length of poly(A) is not static and constantly under remodeling in different cellular environments and is regulated and controlled by multiple factors including sequence of the gene that controls the poly(A) tail length, nuclear factors, cytoplasmic factors such as PABPC1, trans-acting factors, microRNAs, poly-C binding proteins etc. and that proper regulation of poly(A) tail length is important for maintaining proper cellular behavior and functions because longer poly(A) tails could result from enzymatic activity in certain cancers, which will dysregulate normal cellular dysfunction (see p. 25-29, Jalkanen et al. Semin. Cell Dev. Biol. 2014; 0:24-32. doi:10.1016/jsemcdb.2014.05.018, as in IDS). In addition, Cittadini teaches that overexpression of SOCS1 by in vivo adeno-associated gene transfer resulting in induction of cardiac hypertrophy and heart failure (see p. 381, abstract; p. 384-385; Cittadini et al. Cardiovas. Res. 2012; 96:381-390).  
Further, based on Applicant’s own admission, the efficiency of iPSCs generation was enhanced when unmodified mRNA was used (see Example 3, FIG. 3) and only the mixtures containing poly(A) >2000 nt of both kinds of mRNA (a mRNA mixture of reprogramming factors: Oct4:Sox2:Klf4:Lin28:c-Myc:Nanog:nuclear eGFP mRNAs and SOCS1 mRNA) gave rise to iPSC colonies when transfection was performed ten times (see Example 4, FIG. 4). As also admitted by Applicant, there is no significant difference in expression of GFP and viability between T cells electroporated with eGFP plasmid without SOCS1 mRNA (58% viable cells and 55% of the viable cells were eGFP positive, FIG. 6A: 31.9%) and T cells co-electroporated with eGFP plasmid and SOCS1 
The instant specification fails to provide sufficient descriptive information, such as definitive structural or functional features of the claimed genus of nucleic acids of interest encoding the claimed genus of structurally and functionally undefined polypeptides of interest, and the claimed genus of structurally and functionally undefined nucleic acid encoding SOCS1 in the claimed genus of structurally and functionally undefined or uncharacterized cells. There is no description of the conserved regions which are critical to the function of the claimed genus claimed. There is no description of the sites at which variability may be tolerated and there is no information regarding the relation of structure of other nucleic acids of interest encoding the claimed genus of structurally and functionally undefined polypeptides of interest to the function of GFP+SOCS1mRNA-4800nt-poly(A) in T cells and a mRNA mixture containing poly(A) >2000 nt of both kinds of mRNA (a mRNA mixture of reprogramming factors: Oct4:Sox2:Klf4:Lin28:c-Myc:Nanog:nuclear eGFP mRNAs and SOCS1 mRNA) in 
Based on MPEP § 2161.01 and §2163, “to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116”.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed chemical structure of the Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  Therefore, the claimed methods have not met the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).
Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement. See MPEP § 2161.01 and 2163.

	
	
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 10-11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Sepulveda et al. (EMBO J. 1999, 18:904-915, as in IDS). 
Claims 1-2 are drawn to a method for enhancing the efficacy of introducing at least one nucleic acid of interest into a cell comprising introducing a nucleic acid encoding SOCS1 in combination with the nucleic acid of interest. Claims 4 and 10-11 are drawn to a method of repeated transfection of a cell with at least one nucleic acid of interest comprising the steps of adding to the cell a) a nucleic acid encoding SOCS I; and simultaneously or subsequently b) at least one nucleic acid of interest encoding at least one polypeptide of interest; wherein at least step b) is repeated at least once. Claim 14 is drawn to a method of electroporation of a cell with at least one nucleic acid of interest comprising the steps of adding to the cell a) a nucleic acid encoding SOCS1, and simultaneously or subsequently b) said at least one nucleic of interest.
De Sepulveda teaches methods of cotransfection of SOCS1 plasmid with Kit gene in 293T cells or hematopoietic cell lines: EML-C1 and Ba/F3-KitΔ27 using pMiev-Socs1 plasmid encoding SOCS1 and EGFP by calcium phosphate methods, which meet the limitations “enhancing the efficacy of introducing at least one nucleic acid of nd col. to p. 913; p. 909, in particular). The primary bone marrow-derived mast cells, 293T cells or hematopoietic cell lines are primary cells or somatic cells as in claims 10-11. Thus, claims 1-2, 4, 10-11 and 14 are anticipated by De Sepulveda.


12.	Claims 1-2, 4, 10-11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Piganis et al. (J. Biol. Chem. 2011; 286:33811-33818)
Piganis et al.  teaches methods of cotransfection of SOCS1 plasmid with Kit gene in IFNAR1-/- murine embryonic fibroblasts (MEFs) and HEK293T cells using pEF-BOS-muIFNAR1 and mutant IFNAR1, hu-Tyk2-His, hu-Tyk2KD-GST, SOCS1-Flag, SOCS1 mutants encoding IFNAR1, Tyk2, SOCS1 and SOCS1 mutants, which meet the limitations “enhancing the efficacy of introducing at least one nucleic acid of interest into a cell comprising introducing a nucleic acid encoding SOCS1 in combination with the nucleic acid of interest” or “adding to the cell a) a nucleic acid encoding SOCS1; and simultaneously or subsequently adding at least one nucleic acid of interest encoding at least one polypeptide of interest” recited in independent claims 1, 4 and 14 (see p. 33812,  in particular). The murine embryonic fibroblasts and HEK293T cells are primary .


Conclusion

13.	NO CLAIM IS ALLOWED.


14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kinjyo et al. (Immunity 2002; 17:583-591) teaches methods of cotransfection of SOCS1 plasmid with Kit gene in macrophage cell line: Raw264.7 or 293 fibroblasts expressing TLR4 and MD2, EML-C1 and Ba/F3-KitΔ27 using pMiev-Socs1 plasmid encoding SOCS1 and EGFP, which meet the limitations “enhancing the efficacy of introducing at least one nucleic acid of interest into a cell comprising introducing a nucleic acid encoding SOCS1 in combination with the nucleic acid of interest” or “adding to the cell a) a nucleic acid encoding SOCS1; and simultaneously or subsequently adding at least one nucleic acid of interest encoding at least one polypeptide of interest” recited in independent claims 1, 4 and 14 and The 293T cells are primary cells or somatic cells as in claims 10-11(see p. 586-587; p. 589). 
US9862926 teaches a method for increasing the translation of a protein or proteins of interest comprising: a) introducing in vitro-synthesized Agent mRNA and in 



15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG-YU WANG whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


July 13, 2021



/CHANG-YU WANG/Primary Examiner, Art Unit 1649